DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/26/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
The amendment filed 3/3/2021 has been entered. Claims 1-4, 6-7, 9-13, 15-16, and 18-21 remain pending in the application. 
Response to Arguments
Regarding the rejection of claims 1, 10, and 19 under 35 USC 103:
Applicant’s arguments with respect to said claims have been considered but are moot because the arguments do not apply to the present combination of references being used in the current rejection.  
The examiner now uses Tovey (US 20190130086 A1) in addition to Oberheide (US 20110219230 A1) in view of Mintz (US 20180314809 A1), in further view of Jentzsch (US 20180191714 A1) to teach the limitations of claims 1, 10, and 19. Claims 1-2, 6-7, 10-11, 15-16, and 19-21 are now rejected in light of applicant’s amendments under 103 over Oberheide in view of Tovey in further view of Mintz and Jentzsch.
Regarding the rejection of claims 2, 11, and 20 under 35 USC 103:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-2, 6-7, 10-11, 15-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oberheide (US 20110219230 A1) in view of Tovey (US 20190130086 A1) in further view of Mintz (US 20180314809 A1) and Jentzsch (US 20180191714 A1). 
Regarding claim 1 Oberheide teaches a blockchain processing method, comprising: receiving a request to open a storage system, (Oberheide, in Para. [0009], discloses receiving a request for a transaction (i.e. open a storage system) where the transaction can be related to physical access control)
the request comprising identification information of a user who submitted the request; (Oberheide, in Para. [0013], discloses the transaction (i.e. storage open request) information including entity name or host IP (i.e. identification of user))
transmitting a notification to one or more stakeholder devices of the storage system indicating the user requests access to the storage system; (Oberheide, in Para. [0009 and 0015], discloses messaging authority devices (i.e. stakeholders) with the transaction request (i.e. request to access storage))
receiving responses from the one or more stakeholder devices; (Oberheide, in Para. [0009], discloses receiving a response from the authority device (i.e. stakeholder))
determining, via a smart contract running on a [blockchain] node that is communicatively coupled to the storage system, to grant access to the storage system based on the received responses (Oberheide, in Para. [0012 and 0014-0015], discloses the authentication platform (i.e. node) in response to a variety of responses (i.e. expectation data) from the authentic users (i.e. stakeholders) using rules (i.e. smart contract) to confirm or deny the transaction (i.e. determining to grant access), where the authentication platform (i.e. node) is in communication over a network with the requesting entity (i.e. storage system)).
While Oberheide teaches granting access to storage based on stakeholder responses, Oberheide fails to explicitly teach granting access based on GPS coordinates.
However, Tovey from the analogous technical field teaches a geographical position (GPS) coordinates of the user from a user device (Tovey, in Para. [0019 and 0033], discloses requesting access where the near real-time location data of the user device is received, where location can be based on GPS)
a distance between the user and the storage system based on a comparison of the GPS coordinates of the user and GPS coordinates of the storage system which are stored in the smart contract (Tovey, in Para. [0033 and 0042], discloses determining the user device is within a threshold distance of the SRS (i.e. storage system), where blockchain network (i.e. smart contract))
determining to grant access to the storage system based on the determined distance between the user and the storage system being within a predetermined distance (Tovey, in the abstract and in Para. [0033], discloses unlocking (i.e. granting access) to the SRS (i.e. storage system) based on the location data being within a threshold distance (i.e. predetermined distance)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oberheide to incorporate the teachings of Tovey, with a motivation to secure access to a storage system (Tovey, Para. [0002]).  
While Oberheide as modified by Tovey teaches previous limitations, Oberheide as modified by Tovey fails to explicitly teach using blockchain in relation to received responses.
However, Mintz from the analogous technical field teaches: determining, via a smart contract running on a blockchain node, to grant access based on the received responses (Mintz, in Para. [0020, 0022, 0067 and 0073], discloses the server node (i.e. blockchain node) synchronizing blockchain and a smart contract on the distributed ledger (i.e. blockchain) which is executed (i.e. runs) and verifies/controls the agreement between parties (i.e. received responses) to control access (i.e. grant access))
Mintz further teaches triggering, via a smart contract on the blockchain node [opening of a door of the storage system] based on the determination; and (Mintz, in Para. [0020 and 0077-0083], discloses using a license smart contract and blockchain to grant access based on certain criteria (i.e. determination))
storing information about the determination as a transaction on a blockchain ledger (Mintz, in Para. [0020-0021], discloses the smart contract appending a datablock (i.e. determination) to the blockchain where data is stored to the distributed ledger (i.e. blockchain ledger)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oberheide as modified by Tovey to incorporate the teachings of Mintz, with a motivation to control access to the licensed component on the remote device (i.e. storage) (Mintz, Para. [0021]).  
While Oberheide as modified by Tovey and Mintz teaches using blockchain to grant access, Oberheide as modified by Mintz fails to explicitly teach opening a storage door using blockchain.
However, Jentzsch from the analogous technical field teaches: determining, via a smart contract running on a blockchain node that is communicatively coupled to the system, to grant access to the system (Jentzsch, in Fig. 4A and in Para. [0025, 0028 and 0055], discloses using blockchain and a smart contract to operate a service (i.e. grant access) such as unlocking a door or opening a gate)
Jentzsch further teaches triggering, via a smart contract on the blockchain node communicatively coupled to the system opening of a door of the system  based on the determination; and (Jentzsch, in Fig. 4A and in Para. [0025, 0028 and 0055], discloses using blockchain and a smart contract to operate a service such as unlocking a door or opening a gate based on authorization (i.e. determination))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oberheide as modified by Tovey and Mintz to incorporate the teachings of Jentzsch, with a motivation to control a service device (i.e. storage device) by performing an exchange on a blockchain (Jentzsch, Para. [0021]).  
Regarding claim 2, Oberheide as modified by Tovey, Mintz and Jentzsch teaches the blockchain processing method of claim 1.
Jentzsch further teaches wherein the triggering comprises opening, via blockchain node communicatively coupled to the storage system, a locking mechanism of the door of the storage system via the blockchain node communicatively coupled thereto, in response to a request from the smart contract (Jentzsch, in Fig. 4A and in Para. [0025, 0028 and 0055], discloses using blockchain to control hardware (i.e. locking mechanism) to unlock a door or open a gate)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oberheide as modified by Tovey, Mintz and Jentzsch to further incorporate the teachings of Mintz, with a motivation to control access to the licensed component on the remote device (i.e. storage) (Mintz, Para. [0021]).  
Regarding claim 6, Oberheide as modified by Tovey, Mintz and Jentzsch teaches the blockchain processing method of claim 1.
Oberheide further teaches wherein the smart contract comprises one or more [consensus algorithms] for determining whether a consensus has been reached when at least one but not all stakeholders respond (Oberheide, in Para. [0015], discloses different rules for determining how many responses are required and how to message different authority devices (i.e. stakeholders) if one or more responses are required).
Mintz further teaches wherein the smart contract comprises one or more consensus algorithms for determining whether a consensus has been reached (Mintz, in Para. [0065], discloses a consensus algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oberheide as modified by Tovey, Mintz and Jentzsch to further incorporate the teachings of Mintz, with a motivation to control access to the licensed component on the remote device (i.e. storage) (Mintz, Para. [0021]).  
Regarding claim 7, Oberheide as modified by Tovey, Mintz and Jentzsch teaches the blockchain processing method of claim 1.
Mintz further teaches wherein the smart contract further determines to grant access to the storage system based on one or more of a GPS location of the user, a reason for opening the storage given by the user, and a role of the user (Mintz, in Para. [0081], discloses granting access based on location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oberheide as modified by Tovey, Mintz and Jentzsch to further incorporate the teachings of Mintz, with a motivation to control access to the licensed component on the remote device (i.e. storage) (Mintz, Para. [0021]).
As per claims 10-11 and 15-16, these claims recite a token system to perform the steps as recited by the method of claims 1-2 and 6-7, and has limitations that are similar to those of claims 1-2 and 6-7, thus is rejected with the same rationale applied against claims 1-2 and 6-7.
As per claims 19-20, these claims recite a token non-transitory computer readable medium to perform the steps as recited by the method of claims 1-2, and has limitations that are similar to those of claims 1-2, thus is rejected with the same rationale applied against claims 1-2.
Regarding claim 21, Oberheide as modified by Tovey, Mintz and Jentzsch teaches the blockchain processing method of claim 1.
Oberheide further teaches wherein the storage system comprises at least one of a safe, a storage container, a building, and a garage, and the [blockchain] node is coupled to a door of the storage system (Oberheide, in Para. [0012], discloses the transaction request being related to a user attempting to enter a restricted area of a building or environment (i.e. a building which most likely includes a door) and is in communication with the authentication platform (i.e. node)).
Mintz further teaches the blockchain node (Mintz, in Para. [0020], discloses a server node).
Claims 3, 9, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oberheide in view of Tovey, Mintz and Jentzsch, in further view of Bender (US 20090221267 A1).
Regarding claim 3, Oberheide as modified by Tovey, Mintz and Jentzsch teaches the blockchain processing method of claim 1.
While Oberheide as modified by Tovey, Mintz and Jentzsch teaches the elements of claim 1, Oberheide as modified by Tovey, Mintz and Jentzsch fails to explicitly teach including a reason for the request.
However, Bender from the analogous technical field teaches wherein the request to open the storage system further comprises a description of a reason provided by the user for opening the storage system, and the notification transmitted to the one or more stakeholder devices includes the reason for opening the storage system provided by the user (Bender, in Para. [0029], discloses the access request including a reason for the request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oberheide as modified by Tovey, Mintz and Jentzsch to incorporate the teachings of Bender, with a motivation to aid the operator (i.e. stakeholder) in making the determination of whether or not to grant the request (Bender, Para. [0029]).
Regarding claim 9, Oberheide as modified by Tovey, Mintz and Jentzsch teaches the blockchain processing method of claim 1.
Oberheide further teaches an identification of the user that requested access to the storage system (Oberheide, in Para. [0013], discloses the transaction (i.e. storage open request) information including entity name or host IP (i.e. identification of user)) 
the responses received from the one or more stakeholder devices (Oberheide, in Para. [0015], discloses receiving and passing responses)
Mintz further teaches wherein the storing further comprises storing and the consensus information used to determine whether to open the storage system, in the blockchain transaction (Mintz, in Para. [0045], discloses the datablock including transfer information which includes information indicative of any type of access (i.e. consensus information) to the licensed component (i.e. storage)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oberheide as modified by Tovey, Mintz and Jentzsch to further incorporate the teachings of Mintz, with a motivation to control access to the licensed component on the remote device (i.e. storage) (Mintz, Para. [0021]).  
Bender further teaches a reason for opening the storage system (Bender, in Para. [0029], discloses the access request including a reason for the request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oberheide as modified by Tovey, Mintz and Jentzsch to incorporate the teachings of Bender, with a motivation to aid the operator (i.e. stakeholder) in making the determination of whether or not to grant the request (Bender, Para. [0029]).
As per claims 12 and 18, these claims recite a token system to perform the steps as recited by the method of claims 3 and 9, and has limitations that are similar to those of claims 4 and 6, thus is rejected with the same rationale applied against claims 3 and 9.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oberheide in view of Tovey, Mintz and Jentzsch, in further view of Orsini (US 20120166818 A1).
Regarding claim 4, Oberheide as modified by Tovey, Mintz and Jentzsch teaches the blockchain processing method of claim 1.
Oberheide further teaches identifying a role each stakeholder that provided a response (Oberheide, in Para. [0010], discloses the authority device (i.e. stakeholder) being associated with an authentic agent that is a user or process or user that is authenticated or authorized to execute transactions (i.e. role)).
While Oberheide as modified by Tovey, Mintz and Jentzsch teaches the elements of claim 1, Oberheide as modified by Tovey, Mintz and Jentzsch fails to explicitly teach determining access based on a role.
However, Orsini from the analogous technical field teaches wherein the determining comprises identifying a role of the user requesting to open the storage system, and determining, by the smart (Orsini, in Para. [0379], discloses giving access to secure data (i.e. storage) based on such things as roles of those attempting to access (i.e. user attempting to access)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oberheide as modified by Tovey, Mintz and Jentzsch to incorporate the teachings of Orsini, with a motivation to maintain security when sharing access to data (i.e. storage) (Orsini, Para. [0379]).
As per claim 13, this claim recites a token system to perform the steps as recited by the method of claim 4, and has limitations that are similar to those of claim 4, thus is rejected with the same rationale applied against claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA J SOUTH/Examiner, Art Unit 2431                                                                                                                                                                                                        
/TRANG T DOAN/Primary Examiner, Art Unit 2431